Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-2
                                 1-4 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page11of
                                                                             of127
                                                                                127




                          EXHIBIT B
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-2
                                 1-4 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page22of
                                                                             of127
                                                                                127
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-2
                                 1-4 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page33of
                                                                             of127
                                                                                127
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-2
                                 1-4 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page44of
                                                                             of127
                                                                                127
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-2
                                 1-4 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page55of
                                                                             of127
                                                                                127
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-2
                                 1-4 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page66of
                                                                             of127
                                                                                127
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-2
                                 1-4 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page77of
                                                                             of127
                                                                                127
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-2
                                 1-4 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page88of
                                                                             of127
                                                                                127
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-2
                                 1-4 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page99of
                                                                             of127
                                                                                127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                10 10
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                11 11
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                12 12
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                13 13
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                14 14
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                15 15
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                16 16
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                17 17
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                18 18
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                19 19
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                20 20
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                21 21
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                22 22
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                23 23
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                24 24
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                25 25
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                26 26
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                27 27
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                28 28
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                29 29
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                30 30
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                31 31
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                32 32
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                33 33
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                34 34
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                35 35
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                36 36
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                37 37
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                38 38
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                39 39
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                40 40
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                41 41
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                42 42
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                43 43
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                44 44
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                45 45
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                46 46
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                47 47
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                48 48
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                49 49
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                50 50
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                51 51
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                52 52
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                53 53
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                54 54
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                55 55
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                56 56
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                57 57
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                58 58
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                59 59
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                60 60
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                61 61
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                62 62
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                63 63
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                64 64
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                65 65
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                66 66
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                67 67
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                68 68
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                69 69
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                70 70
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                71 71
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                72 72
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                73 73
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                74 74
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                75 75
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                76 76
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                77 77
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                78 78
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                79 79
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                80 80
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                81 81
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                82 82
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                83 83
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                84 84
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                85 85
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                86 86
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                87 87
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                88 88
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                89 89
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                90 90
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                91 91
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                92 92
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                93 93
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                94 94
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                95 95
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                96 96
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                97 97
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                98 98
                                                                                   of 127
                                                                                      of
                                         127
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-21-4Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                99 99
                                                                                   of 127
                                                                                      of
                                         127
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-2
                                 1-4 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page100
                                                                           100of
                                                                               of
                                       127
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-2
                                 1-4 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page101
                                                                           101of
                                                                               of
                                       127
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-2
                                 1-4 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page102
                                                                           102of
                                                                               of
                                       127
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-2
                                 1-4 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page103
                                                                           103of
                                                                               of
                                       127
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-2
                                 1-4 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page104
                                                                           104of
                                                                               of
                                       127
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-2
                                 1-4 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page105
                                                                           105of
                                                                               of
                                       127
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-2
                                 1-4 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page106
                                                                           106of
                                                                               of
                                       127
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-2
                                 1-4 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page107
                                                                           107of
                                                                               of
                                       127
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-2
                                 1-4 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page108
                                                                           108of
                                                                               of
                                       127
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-2
                                 1-4 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page109
                                                                           109of
                                                                               of
                                       127
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-2
                                 1-4 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page110
                                                                           110of
                                                                               of
                                       127
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-2
                                 1-4 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page111
                                                                           111of
                                                                               of
                                       127
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-2
                                 1-4 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page112
                                                                           112of
                                                                               of
                                       127
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-2
                                 1-4 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page113
                                                                           113of
                                                                               of
                                       127
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-2
                                 1-4 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page114
                                                                           114of
                                                                               of
                                       127
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-2
                                 1-4 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page115
                                                                           115of
                                                                               of
                                       127
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-2
                                 1-4 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page116
                                                                           116of
                                                                               of
                                       127
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-2
                                 1-4 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page117
                                                                           117of
                                                                               of
                                       127
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-2
                                 1-4 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page118
                                                                           118of
                                                                               of
                                       127
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-2
                                 1-4 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page119
                                                                           119of
                                                                               of
                                       127
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-2
                                 1-4 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page120
                                                                           120of
                                                                               of
                                       127
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-2
                                 1-4 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page121
                                                                           121of
                                                                               of
                                       127
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-2
                                 1-4 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page122
                                                                           122of
                                                                               of
                                       127
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-2
                                 1-4 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page123
                                                                           123of
                                                                               of
                                       127
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-2
                                 1-4 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page124
                                                                           124of
                                                                               of
                                       127
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-2
                                 1-4 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page125
                                                                           125of
                                                                               of
                                       127
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-2
                                 1-4 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page126
                                                                           126of
                                                                               of
                                       127
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-2
                                 1-4 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page127
                                                                           127of
                                                                               of
                                       127
